Title: From George Washington to John Hancock, 31 July 1777
From: Washington, George
To: Hancock, John



Sir
Coryells [N.J.] July 31st [1777] 10 OClock A.M.

I am this Moment Honor’d with yours of 5 OClock this morning, & have accordingly sett the Army in Motion One Division had Cross’d the Deleware the day before Yesterday, & I am in hopes the whole of the Troops now here will be able to reach Philada tomorrow Evening Lord stirlings Division lies just in my rear & will move on with us I propose setting off for your City as soon as I can get the Chief part of the Army over. I am with greatest respect Sir Your mo. Obedt Hhble servt

Go: Washington

